Citation Nr: 0638634	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-43 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing basic eligibility 
for VA benefits.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant alleges that her deceased husband served in the 
service of the Armed Forces of the U.S. during World War II.  
He died in December 1995.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
decision by the Manila Regional Office (RO) of the Department 
of Veteran's Affairs (VA) that denied entitlement to VA death 
benefits.  Because veteran status of the person on whose 
service a claim for VA death benefits is based is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.


FINDINGS OF FACT

The service department has certified that the appellant's 
husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's deceased husband was not a veteran, and she 
is not eligible for VA benefits based on his service.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant's deceased husband had qualifying service to 
establish eligibility for VA benefits.  The record includes 
service department verification of the appellant's husband's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding, the Board's review is limited to interpreting the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).

Nonetheless, a September 2003 letter provided the appellant 
notice of the evidence necessary to substantiate a claim for 
death benefits and a July 2004 statement of the case (SOC), 
explained the basis for the denial of her claim, outlined the 
evidence considered, and outlined the controlling 
regulations.  The appellant has not submitted any evidence to 
suggest recertification of her husband's service is 
necessary.

II.  Factual Background

Philippine Army documents submitted by the appellant show 
that her husband served in the Armed Forces of the 
Philippines from August 1942 to February 1946.  
A marriage contract from Arayat, the Philippines, shows that 
the appellant and her deceased spouse were married in 
February 1946.

A death certificate from Quezon City, the Philippines, shows 
that the appellant's husband died on December [redacted], 1995.  

In November 2003 the Service Department certified that the 
appellant's husband's name was not shown in the official 
records and archives on file, which listed the members of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces 
during World War II. 

III.  Law and Regulations

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 
2 Vet. App. 530 (1992).  VA Compensation and Pension Benefits 
are payable to veterans who meet evidentiary & qualifying 
requirements, and their dependents/survivors.  38 U.S.C.A. 
§§ 1110, 1310, 1311, 1521, 1541.  

IV.  Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department. The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge.  Therefore, VA sought Service 
Department verification whether the appellant's deceased 
husband served in the U.S. Armed Forces in the Philippines.  
In November 2003, the Service Department (via the National 
Personnel Records Center) certified that it had no record of 
the appellant's husband serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification of her husband's 
service by the service department.  See Sarmiento v. Brown, 7 
Vet. App. 80, 85 (1994). 

Accordingly the Board finds that the appellant's husband did 
not have the requisite service and is not a veteran so as to 
establish her basic eligibility for VA benefits.  Since the 
law is dispositive in this matter, the claim must be denied 
because of the absence of legal merit or entitlement under 
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal to establish that the appellant's deceased spouse 
was a veteran, and that she has basic eligibility for VA 
benefits is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


